 

  
   
  

 

 

 

 

-_USDS SDNY ‘ "
DOC[IMBNT
UN;TED sTATES DISTRICT coURT ,ELECTRONICALLYEILED
soUTHERN DISTRICT oF NEW YORK D()Cq:\ _ ,
'DATEFILED;
NIcHoLAs NESBETH, -__ » “~v";_~

 

 

Plaintiff, 17 Civ. 8650 (JGK)

- against - MEMDRANDUM OPINION
AND ORDER

 

NEW YORK CITY MANAGEMENT LLC ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Nicholas Nesbeth, alleges that each and
every one of the twenty~one defendants named in this action
violated several state and federal statutes by: {l)
discriminating against him on the basis of his disabilities and
failing to accommodate those disabilities; (2) failing to cure
defects in his residence, which was part of one of the
defendants' housing developments; (3) failing to pay him
overtime compensation and misclassifying him as an independent
contractor; and by (4) retaliating against him in various ways
for complaining about the violations alleged.

The defendants are categorized as follows:

- New'York City Property Management LLC; Simsi Advisors,

Inc.; Besen Group; Besen Group Investment Realty;
Besen Retail LLC; Besen & .Associates Inc.; Besen
Capital LLC; Besen Residential LLC; Michael Besen;

Sanjay Gandhi; and Nancy Black constitute the “Besen
defendants”

- Hamilton Heights; Hamilton Heights Clusters; Hamilton
Heights Cluster Associates, L.P.; and Hamilton

 

Heights Associates LP constitute the “Hamilton
Heights defendants”;

- Aimco; Aimco Properties, L.P.; and Aimco Inc.
constitute the “Aimco defendants”; and

- New York City Management LLC; City Property
Management; and City Property Management &
Development, Inc., constitute the “City lmanagement
defendants.”

The Besen defendants and Hamilton Heights defendants move to
dismiss the plaintiff’s complaint under Rules B(a) and lZ(b)(G}
of the Federal Rules of Civil Procedure for failure to state a
claim upon which relief may be granted. The Aimco defendants
move to dismiss the complaint under Rule lZ(b)(S) for
insufficient service of process. The City Management defendants
have not answered or moved to dismiss the complaint.

I .

fn deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.Bd 184, 191 (Zd Cir.

 

2007). The Court's function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman V. Belden, T54 F.Zd 1059, 1067 (2d Cir.

 

1985}. The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

 

 

U.S. 544, 570 (2007}. “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. lqbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” £d; When
presented with a motion to dismiss pursuant to Rule 12(b)(6),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff's possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.Bd 147, 153 (2d Cir. 2002).
II.

The plaintiff was hired as a porter in August 2010 by one
of the Hamilton Heights defendants. Compl. II 64s65. Because the
Hamilton Heights defendants were involved in legal disputes, in
July 2015 a court appointed the other groups of defendants as
receivers to oversee the business of the Hamiiton Heights
defendants. §d; LI 79"84. The plaintiff cleaned buildings

belonging to - or managed, operated, or overseen by - the

 

 

 

defendant companies. ld; l 71. The individual defendants, which
are part of the Besen group of defendants, supervised the
plaintiff. ld; ll 102, 154, 184.

The plaintiff’s complaint totals nearly 400 paragraphs,
runs forty-five pages, and alleges sixteen causes of action
against each and every one of the twenty-one defendants under
seven different state and federal statutes. There is little
coherence to the allegations, which are scattered throughout the
complaint without an apparent organizing principle. The
operative allegations, which inform the plaintiff’s sixteen
claims, are summarized as foilows.

The plaintiff first alleges that, in November 2015, he
suffered a work~related eye injury exacerbating an underlying
eye disease, rendering him disabled. ld; TI 124-28. His injury
required medical leave beginning in late January 2016. ld;

II 141-44. In early February 2016, during his medical leave, the
plaintiff suffered a back injury after the defendants requested
that he assist in removing snow from the defendants’ premises.
ld; ll 145-51. The plaintiff claims that he notified the
defendants of his disabilities related to these injuries, id;

ll 129-43, 151, and that the defendants denied him reasonable
accommodation for n and in various ways discriminated against

him due to W these disabilities. The plaintiff further alleges

 

 

that the defendants have not allowed him to return to work from
his medical leave. ld; TT 175, 187.

Second, the plaintiff alleges that he lives in one of the
defendants’ residential housing developments, which contains
defects such as protruding nails, a weak and sinking floor and
sub-floor, a broken and leaking toilet, and a leaking ceiling.
ld; TI 188-96, 215~16. The plaintiff claims that at least one of
the defendants was notified of these defects but did not fix
them. ld; II 197-208. The plaintiff’s wife, who is not a party
to this case, suffered a foot injury in December 2016 due to one
of the complained-of protruding nails. ld; II 209-14.

Third, the plaintiff alleges that he worked about sixty-
three hours per week and was therefore entitled to overtime
compensation. ld; li 96~97, 106"07. Despite notifying his
supervisors of his entitlement to overtime compensation, the
plaintiff claims that he was denied such compensation. ld;

TI 100, 107, 117, 123. Moreover, the plaintiff alleges that he
was misclassified as an independent contractor rather than an
employee, and that he brought that to his supervisors’
attention. ld; II 162, 164, 170, 177.

E'inally,l the plaintiff alleges that the defendants
retaliated against him because in 2016 he filed claims against
the defendants with the New York State Division of Human Rights

and with the Equal Employment Opportunity Commission, and

5

 

 

because he complained to his supervisors about the violations
alleged in this case. §e§ id; II 52-59, 190, 240. According to
the plaintiff, the defendants’ retaliation took varying forms,
including not reasonably accommodating his disabilities,
replacing him with a nondisabled employee during his medical
leave, terminating his employment, and not curing the defects in
his residence. §§; l 240.

III.

The Hamilton Heights defendants and the Besen defendants
assert that the plaintiff’s complaint does not comply with
Federal Rule of Civil Procedure 8(a)(2). Rule 8(a)(2) provides
that “[a] pleading that states a claim for relief must contain

a short and plain statement of the claim showing that the
pleader is entitled to relief.” “[T]he purpose of Rule 8(a)(2)
is to give fair notice of a claim and the grounds upon which it
rests so that the opposing part[ies] may identify the nature of
the case, respond to the complaint, and prepare for trial.”

Elektra Entm’t Grp., lnc. v. Barker, 551 F. Supp. 2d 234, 238

 

(S.D.N.Y. 2008) (guotation marks omitted).

Moreover, “[i]t is well~established in this Circuit that
plaintiffs cannot simply lump defendants together for pleading
purposes,” and that “Rule 8(a) is violated where a plaintiff, by
engaging in group pleading, fails to give each defendant fair

notice of the claims against it.” See Canon U.S.A., lnc. v. F &

 

 

E Trading LLC, No. l5cv6015,r 2017 WL 4357339, at *7 (E.D.N.Y.
Sept. 29, 2017) (guotation marks and citation omitted). That
separate legal entities might share a corporate affiliation does
not alter the requirement of pleading in a manner that provides
fair notice to each defendant of the claims against it. §ee

Lepore v. NL Brand Holdings LLC, No. l6cv8115, 2017 WL 4712633,

 

at *7 (S.D.N.Y. Sept. 28, 2017).

The plaintiff’s complaint is not short and plain, and it
fails to provide fair notice of which claims pertain to which
defendants. Throughout its nearly 400 paragraphs, it rarely
specifies which defendant engaged in what conduct. Rather, most
of the allegations ambiguously state that the “defendants,” in
the collective,r carried out the alleged misbehavior. However,
taking examples from the complaint, all of the twenty~one
defendants could not have hired a porter in the plaintiff’s
place during the plaintiff's medical leave, Compl. l 157; or all
have requested that the plaintiff remove snow from their
premises during his medical leave, id; l 147; or all have made
excuses for not permitting the plaintiff to return to work after
his medical leave, id; l 175. Indeed, some of the alleged
defendants, the Hamilton Heights and Besen defendants argue, do
not exist.

As another example of the complaint's failure to provide

fair notice, on several occasions the complaint states that “at

 

 

least one of the defendants” was notified of the defects in the
plaintiff's residence. The complaint leaves it at that, not
clarifying which defendant, or how many defendants, were given
such notice. The complaint also does not specify which defendant
owns or operates the housing development in which the piaintiff
resides.

Nevertheless, the complaint states that each and every one
of the twenty-one defendants separately violated each of the
seven statutes cited in the complaint, and thus are liable under
each of the sixteen causes of action pleaded. The plaintiff’s
complaint even lodges claims not applicable to individuals
against all of the defendants, not distinguishing between the
individual defendants and the corporate defendants. §ee Opp'n at
21 (tacitly acknowledging that the claims brought under two of
the federal statutes are not viable against individuals by
offering to stipulate that the claims are only directed toward
the defendant companies). In short, the complaint does not
provide fair notice to any defendant as to which claims are
brought against it and the grounds on which any of the claims
rest. Therefore, the motions to dismiss filed by the Hamilton
Heights defendants and the Besen defendants are granted, and the
plaintiff’s complaint with respect to these two groups of

defendants is dismissed without prejudice.

 

 

The City Management defendants did not move to dismiss the
complaint. However, courts may dismiss a complaint sua sponte
for noncompliance with Rule 8(a){2) when “the complaint is so
confused, ambiguous, vague, or otherwise unintelligible that its

true substance, if any, is well disguised.” Simmons v. Abruzzo,

 

49 F.3d 83, 86 (2d Cir. 1995) (quotation marks and citation
omitted). The substance of the complaint and its claims, as they
relate to the City Management defendants, are ambiguous and
disguised so as to warrant sua sponte dismissal. lt is unclear
what conduct the City Management defendants allegedly engaged
in, and which of the plaintiff's claims apply to them. Moreover,
the plaintiff alleges that two of the three City Management
defendants (all but City Property Management & Development,
lnc.) were doing business as the Besen Group (which is one of
the Besen defendants) and, as noted above, the complaint is
deficient under Rule 8(a)(2} as to the Besen defendants. §ee
Compl. ll 8, 10. Accordingly, with respect to the City
Management defendants, the plaintiff’s complaint is dismissed
without prejudice.
IV.

The Aimco defendants contend that the plaintiff has failed
to serve them in a timely manner under Federal Rule of Civil
Procedure 4(m), and therefore the complaint against them must be

dismissed under Rule l2(b)(5). The Aimco defendants, which are

 

 

based in Denver, Colorado, assert that the plaintiff only served
an unrelated entity, Aimco, lnc., which has a Plainview, New
York address. According to the Aimco defendants, they have no
relation to this case - rather, they once owned two buildings
near the buildings that the plaintiff serviced, which they sold
about seven years before any of the conduct relevant to this
case took place. §§e Aimco Defs.’ EX. D at ll 3s5.

“When a defendant raises a Rule 12(b)(5) challenge to the
sufficiency of service of process, the plaintiff bears the

burden of proving its adequacy.” Mende v. Milestone Tech., Inc.,

 

269 F. Supp. 2d 246, 251 (S.D.N.Y. 2003) (quotation marks
omitted). Rule 4(m) provides that,r where service is not made
within ninety days after the complaint is filed, the Court must
dismiss the action without prejudice unless good cause is shown
for an extension of time to serve. “Where subsequent service of
a complaint upon the defendant{sl would be futile, the Court
need not dismiss the action against §those] defendant[s] without
prejudice and may instead dismiss it with prejudice.” Ferrer v.

Superintendent Orange Cty. Jail, No. 08cv6527, 2010 WL 306977,

 

at *3 (S.D.N.Y. Jan. 26, 2010) (citing Mende, 269 F. Supp. 2d at

252), Report and Recommendation adoptedr 08cv6527 Dkt. No. 26.

 

Moreover, “materials outside the pleadings may be considered
without converting a motion to dismiss for insufficient service

of process, under Rule 12(b){5), into a motion for summary

10

 

 

 

judgment.” Tolliver v. Lilley, No. 12cv97l, 2014 WL 6455752, at

 

*4 (S.D.N.Y. 0ct. 24, 2014).

In this case, the record plainly shows that the Aimco
defendants were not served - only the unrelated Aimco entity
with a Plainview, New York address was served. lndeed, the
plaintiff does not claim to have served the proper Aimco
defendants in a timely manner and requests a thirty-day
extension of time to serve them. The plaintiff contends that an
extension is warranted because he delayed service at the Aimco
defendants’ request to give them time to gather and provide
documents corroborating their contention that they were not
involved in this case. However, the plaintiff has not shown that
the Aimco defendants have any relation to this case at all. lo
the contraryr the materials provided by the Aimco defendants
belie any involvement. See, e.g., Aimco Defs.' Exs. C & H. The
plaintiff’s request for an extension of time to serve the Aimco

defendants is denied. See Hahn v. Office & Prof’l Emps. lnt’l

 

Union, AFL-CIO, 107 F. Supp. 3d 379, 382 (S.D.N.Y. 2015}
(“[W]here the allegations against the defendant fail to state a
viable claim, an extension [under Rule 4(m)} would be futile and
should not be granted.”).

Because the plaintiff has not served the Aimco defendants
or demonstrated that the named Aimco defendants have any

relation to this case, the Aimco defendants' motion to dismiss

ll

 

is granted, and the plaintiff's complaint,r with respect to the
Aimco defendants,r is dismissed with prejudice.

The Aimco defendants also move for sanctions against the
plaintiff under Federal Rule of Civil Procedure 11 for refusing
to dismiss the Aimco defendants from.this case despite their
repeatedly indicating to the plaintiff that they were not
involved in any aspect of this case. The plaintiff has not
responded to this motion for sanctions.

“A pleading or motion violates Rule 11 if it is frivolous,
legally unreasonable, or factually without foundation, even
though not signed in subjective bad faith. Whether to award
sanctions pursuant to Rule 11 is subject to the Court’s
discretion. District courts generally have wide discretion in
deciding when sanctions are appropriate, although such

discretion must be made with restraint.” ED Capital, LLC v.

 

Bloomfield Inv. Res. Corp., 316 F.R.D. 77, 81 (S.D.N.Y. 2016)

 

(quotation marks and citations omitted).

ln this case, although the plaintiff’s investigation into
which Aimco entities were the proper defendants was lacking,
there were enough indications that the plaintiff sued the proper
defendants such that sanctions are not warranted. The Aimco
defendants owned two buildings in the area in which the
plaintiff worked, and sold the buildings to Hamilton Heights

Associates, L.P. Aimco Defs.’ Ex. D at l 5. Further, although

12

 

 

the Aimco defendants provided the plaintiff with evidence that
they sold the buildings in 2003 and have since had no
involvement in any conduct relevant to the case, the plaintiff’s
belief that the evidence did not absolve the Aimco defendants is
not so unreasonable as to warrant sanctions. The Aimco
defendants’ motion for Rule 11 sanctions is denied.

V.

The Besen defendants contend that the court that appointed
them as a receiver to manage the Hamilton Heights properties has
not granted the plaintiff leave to sue them, and therefore this
Court has no jurisdiction over them in this suit. However, 28
U.S.C. § 959 provides that “[t]rustees, receivers or managers of
any property, including debtors in possession, may be sued,
without leave of the court appointing them, with respect to any
of their acts or transactions in carrying on business connected
with such property.” The plaintiff has sued the Besen defendants
for conduct related to their carrying on business connected with
the properties they manage. Accordingly, § 959 does not divest
this Court of jurisdiction over the Besen defendants. The cases
cited by the Besen defendants to support their argument to the

contrary are distinguishable. See In re Lehal Realty Assocs.,

 

101 F.Bd 272, 276 (2d Cir. 1996) (holding that 28 U.S.C. § 959

\\

did not apply because the bankruptcy trustee conducted no

business connected with the property other than to perform

13

 

 

administrative tasks necessarily incident to the consolidation,
preservation, and liquidation of assets in the debtor's

estate”); Capitol Terrace, lnc. v. Shannon & Luchs, Inc., 564

 

A.2d 49, 52 (D.C. 1989) (stating that a suit may be brought
against a receiver without leave from the appointing court when,
as in this case, it is “expressly authorized by the statute”).
Moreover, nothing in the appointing court’s order requires the
plaintiff to seek leave from that court to bring this action.
See generally Besen Defs.' Ex. B.

lncredibly, the plaintiff has requested sanctions against
the Besen defendants under Federal Rule of Civil Procedure ll
for making this argument. That request is denied. At the very
least, a motion for Rule ll sanctions must be brought in a
separate motion, which must be served but not filed or presented
to the Court before the other party has had twenty-one days to
withdraw the allegedly offending pleading or correct the
allegedly offending conduct. Fed. R. Civ. P. ll(c)(2). The
plaintiff did not follow this procedure.

VI.

Finally, both the Besen defendants and the Hamilton Heights
defendants claim that the plaintiff has sued a number of Besen
and Hamilton Heights entities that do not exist. The plaintiff
can take Federal Rule of Civil Procedure 30(b)(6) depositions to

determine whether this is true, and to determine which entities

14

 

do and do not exist. The plaintiff must complete the Rule

30(b)(6) depositions within thirty (30) days of the date of this

opinion and file any amended complaint within fifteen (15) days

after the completion of those depositions, and, in any event,

within forty-five (45) days of the date of this opinion.
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the motions to dismiss filed by the Besen defendants,
Hamilton Heights defendants, and Aimco defendants are granted.
The plaintiff's complaint is dismissed without prejudice with
respect to the Besen defendants and the Hamilton Heights
defendants and dismissed with prejudice with respect to the
himco defendants. The complaint is also dismissed without
prejudice with respect to the City Management defendants. The
plaintiff's request for sanctions is denied. The Aimco
defendants’ motion for sanctions is also denied.

The plaintiff may take Rule 30(b)(6) depositions of the
relevant Besen defendants and Hamilton Heights defendants to
determine whether any of the entities in this case do not exist
and to determine which defendants are allegedly liable for the
actions about which the plaintiff complains. The Rule 30(b)(6)

depositions must be completed within thirty (30) days of the

l5

 

 

date of this opinion. The plaintiff must then file his amended
complaint within fifteen (15) days of completing his Rule
30(b)(6) depositions, and, in any event, within forty-five (45)
days of the date of this opinion.

The Clerk is directed to close all pending motions.
SO ORDERED .
Dated: New York, New York

(/,,/_\ l_,. F
January 4 1 2019 /%:£/Z’L § “ [.//:/ »Q::“§LG

,‘./-\//

 

g John G. Koeltl
mai-11L states District Juage

16

 

 

 

